BROOK, Chief Judge,
dissenting.
I respectfully dissent. In my view, Sa-maddar made a legal and effective tender to Jones on the morning of December 15 and is therefore entitled to summary judgment.
As the majority correctly observes, "(lf a purchaser makes a good tender after default, but before the vendor has commenced foreclosure proceedings, the purchaser has a valid defense to the action." Dunfee v. Waite, 439 N.E.2d 664, 666 (Ind.Ct.App.1982), trans. denied. Here, Samaddar tendered $11,776.00 to Jones's attorney on the morning of December 15, after the 12:01 am. deadline2 but before Jones initiated foreclosure proceedings on December 19. "Generally a tender to be legal and effective must be made in money by the payor or his representative to the payee or his representative at the proper time and place. Any of the conditions necessary to make a tender legal may be waived." McFarland v. Christoff, 120 Ind.App. 416, 423, 92 N.E.2d 555, 558 (1950). According to the affidavit of Jones's secretary, Jones refused Samaddar's tender "gince it was after the deadline set forth in the [Notice.]" Appellant's App. at 18. By refusing Samaddar's tender only on the grounds that it was made "after the deadline set forth in the [Notice]," Jones waived any objection to the amount, manner, medium, and place3 of the tender. See McFarland, 120 Ind.App. at 423, 92 N.E.2d at 558; see also Chesterton State Bank v. Coffey, 454 N.E.2d 1233, 1236 (Ind.Ct.App.1983) (holding that appellant was estopped from claiming that tender was defective "on the ground of unreasonable conditions on the back of the check," where appellant had "never complained of the problem at the time [appellee] first proffered the check"). Even assuming, ar-guendo, that Samaddar defaulted under the Contract by failing to make a legal and effective tender before the deadline, the fact that he made an otherwise unobjectionable tender after the deadline but before Jones initiated foreclosure proceedings makes his tender legal and effective for purposes of this appeal.
Nevertheless, Samaddar would still have to show that the tender has been "kept good by paying it into court for the use and benefit of the party entitled to receive it." Dunfee, 439 N.E.2d at 666. Ordinarily, *1281however, "a tender need not be kept good when it appears that it would not be accepted." Cleveland, C., C. & St. L. Ry. Co. v. Anderson Tool Co., 180 Ind. 453, 460, 103 N.E. 102, 105 (1913). Jones unequivocally refused to accept Samaddar's tender and thereby relieved him of his obligation to keep the tender good by paying it into court. Cf. Moore v. Anchor Fed. Sav. & Loan Ass'n, 142 Ind.App. 681, 682-84, 237 N.E.2d 114, 115-16 (1968) (holding that mortgagor appellant's tender "was not for enough money and the tender was not kept good, either by bringing the money into court or in any other way," where "Itlhe attorney for the [mortgagee] returned the check to the [mortgagor] with a letter advising him that if he would pay the full delinquency together with attorney fees and court costs that suit would be dismissed").
In the absence of a genuine issue of material fact, I would reverse the trial court's entry of summary judgment in favor of Jones and remand with instructions to enter summary judgment in favor of Samaddar. I would also reverse the trial court's award to Jones of $18,775.18 in attorney fees as an abuse of discretion and remand with instructions to award Jones the $5,000.00 that its attorney had represented via affidavit would be the "reasonable attorney fee" that Jones would incur "in this matter." 4 Appellant's App. at 20.

. In my view, the question of whether Samad-dar defaulted under the Contract is ultimately immaterial. The dispositive question is whether Samaddar made a legal and effective tender. If Samaddar made such a tender before the deadline, then he would be entitled to summary judgment; if Samaddar made such a tender after the deadline but before Jones initiated foreclosure proceedings, then he would be equally entitled to summary judgment. Because we may rely on well-settled law in holding that Samaddar made a legal and effective tender on the morning of December 15, I do not believe that we may address the potentially novel question of whether he made a legal and effective tender on the evening of December 14. See Carmel Natural Gas & Improvement Co. v. Small, 150 Ind. 427, 434, 50 N.E. 476, 477 (1898) ('[WJlhenever the appellate tribunal undertakes to adjudicate questions not necessary to the decision of the case, the law stops where necessity stops, because the court has no right to conclude strangers to the litigation, even in declaring what the law is, where there is no necessity for it.").


. The Contract provides that "[alll payments due hereunder shall be made to [Jones's principal place of business] or at such other place as [Jones] shall designate in writing." Appellant's App. at 7.


. Section IX of the Contract provides that "[Samaddar] shall pay any reasonable expense, including attorneys' fees, incurred by [Jones] in connection with the exercise of any right or remedy under this contract, and the preparation and delivery of notice." lee's App. at 9. Appel-